           Case 1:18-cv-10416-NRB Document 1 Filed 11/08/18 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
DRT GROUP, LLC

                                   Plaintiff,
                                                                     VERIFIED COMPLAINT
- against -

IMAGE COMICS, INC. and
FORBIDDEN PLANET LLC,

                                    Defendants
-----------------------------------------------------------------X

        Plaintiff, DRT Group, LLC (hereinafter “DRT”), brings this complaint against

Defendants IMAGE COMICS, Inc. (hereinafter “IMAGE COMICS”) and FORBIDDEN

PLANET LLC, (hereinafter “FORBIDDEN PLANET”), alleging upon information and

belief as follows:

                                         NATURE OF THE CASE

         This case involves comic books, both named DEAD RABBIT. DRT’s DEAD

RABBIT comic books were both used in commerce first and DRT is the holder of

Registered Trademark for, inter alia, DEAD RABBIT comic books. The Plaintiff's DEAD

RABBIT is styled after its world-famous bar right here on Pearl Street in New York City

https://www.deadrabbitnyc.com/about/. On October 22, 2018, Plaintiff requested that

Defendants stop all marketing and sales of their infringing DEAD RABBIT comic books

which Released on or about October 3, 2018. Defendants refused. On November 2,

2018, Plaintiff requested that they hold off on releasing their Second Release which

they advertised would take place on November 7, 2018 edition. Defendants refused.

Yesterday, November 7, the Second Release was made available, sold and today

remains available for sale including at the FORBIDDEN PLANET store on Broadway.

                                                        1
            Case 1:18-cv-10416-NRB Document 1 Filed 11/08/18 Page 2 of 15



                                         PARTIES

       1.       Plaintiff, DRT, is a Limited Liability Company duly organized and existing

under the laws of the State of New York, with its principal place of business located in

93 Pearl Street, 3rd Fl., New York, New York 10004.

       2.       Defendant IMAGE COMICS is a corporation duly organized and existing

under the laws of the State of California and with its principal place of business located

at 2701 NW Vaughn Street, Suite 780, Portland, Oregon 97210.

       3.       FORBIDDEN PLANET is a limited liability company organized and existing

under the laws of the State of New York.

       4.       Defendant FORBIDDEN PLANET is a retail business with its only and

principle place of business located at 832 Broadway, City and State of New York,

County of New York, 10003.

       5.       Individuals named John McCrea and Gerry Duggan are writers that provide

content to IMAGE COMICS. IMAGE COMICS is in privity with McCrea and Duggan.

       6.       IMAGE COMICS publishes, markets and distributes comic books to the public

and to retailers such as FORBIDDEN PLANET.

                               JURISDICTION AND VENUE

       7.       There is jurisdiction over this trademark action pursuant to 28 U.S.C.

§1338(a) and 15 U.S.C. §1116(a).

       8.       Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)

and (c) because it is Plaintiff’s principal place of business and a substantial portion of

the events giving rise to the asserted claims have occurred, and continue to occur,

within this district. Finally, the damage to Plaintiff and its intellectual property described



                                              2
            Case 1:18-cv-10416-NRB Document 1 Filed 11/08/18 Page 3 of 15



herein occurred and continues to occur in this judicial district.

       9.       FORBIDDEN PLANET is present in the State.

       10.      Defendants transact business within the State.

       11.      IMAGE COMICS contracts to provide comic books to retailers in the State,

including FORBIDDEN PLANET.

       12.      IMAGE COMICS engages in a persistent course of conduct with New York

residents.

       13.      The contracts that IMAGE COMICS entered into with New York retailers to

sell comic books were volitional and included the infringing DEAD RABBIT comic books.

       14.      IMAGE COMICS contracted with FORBIDDEN PLANET and other

Retailers in the State to supply infringing DEAD RABBIT comic books in the State.

       15.      IMAGE COMICS committed a tortious act outside the state causing injury

inside the State.

       16.      Defendants derived and derive substantial revenue from New York

residents and entities.

       17.      At all times material hereto, IMAGE COMICS derived substantial revenue

from interstate commerce.

       18.      Defendants regularly have solicited and solicit business from New York

residents.

       19.      Defendants promote themselves via online presence and social media.

       20.      Defendants displayed and promoted comic books including the infringing

DEAD RABBIT comic books at New York’s Comic Con at the Javits Center in

Manhattan on October 4th through October 7th of 2018.



                                              3
        Case 1:18-cv-10416-NRB Document 1 Filed 11/08/18 Page 4 of 15



      21.    Defendants were and are constructively and actually aware of the “DEAD

RABBIT” trademark and nevertheless elected to violate trademark law.

      22.    Defendants are engaged in interstate commerce.

      23.    Defendants derived and derive substantial revenue from interstate

commerce.

      24.    IMAGE COMICS delivers its products into the stream of commerce with

the expectation that they will be purchased by consumers in New York.

      25.    The sale, promotion and availability of infringing DEAD RABBIT comic

books causes injury to New York residents by misleading them as to source.

      26.    Defendants advertise to customers in the state of New York.

      27.    Plaintiff is suffering its injury in loss of business and reputation at its

principal place of business in New York City.

      28.    Prior to causing the Plaintiff injury, Defendants had Notice that the Plaintiff

was located in New York City, as its Trademark Registration defines Plaintiff’s place of

business as 93 Pearl Street, New York, New York 10004.

      29.    After obtaining actual notice that the Plaintiff was located in New York

City, via the October 22, 2018 Cease and Desist Letters which attached the DEAD

RABBIT Trademark Registration, Defendants continued to cause harm to the Plaintiff

and New York residents.

      30.    At all times relevant hereto, Defendants expected or should have

reasonably expected their actions to have consequences in New York.

      31.    Defendants expected or should reasonably have expected that they would

be hauled into Court in New York City.



                                            4
         Case 1:18-cv-10416-NRB Document 1 Filed 11/08/18 Page 5 of 15



       32.    Defendants had reason to believe that they would be hailed into a New

York City court for their continuing unabated tortious activity causing harm to New York

City residents including the Trademark Owner, DRT.

                                        FACTS

       33.    DRT began using the mark DEAD RABBIT in commerce with respect to

comic books at least as early as October 31, 2015.

       34.    On February 23, 2018, Plaintiff duly filed an application in the United

States Patent and Trademark Office ("USPTO") for the mark “DEAD RABBIT” to identify

inter alia, comic books.

       35.    On, September 4, 2018, the USPTO awarded a Registration to Plaintiff for

the mark “DEAD RABBIT” to identify “Comic books; Fiction books on a variety of topics;

Non-fiction books on a variety of topics; Recipe books.” - U.S. Reg. No. 4521598

(hereinafter “DEAD RABBIT Trademark Registration”). See Exhibit A.

       36.    On or about October 3, 2018, Defendants Released their first infringing

comic book under the name DEAD RABBIT without permission from the Trademark

Holder. See Exhibit B.

       37.    The Release date of the infringing DEAD RABBIT comic book series’ first

issue on October 3rd, 2018 predated by only one day IMAGE COMICS’ conspicuous

presence at New York Comic Con on October 4th through October 7th of 2018 at the

Javits Center in Manhattan. See Exhibit C.

       38.    On October 22, 2018, Plaintiff sent a Cease and Desist Letter to

Defendant IMAGE COMICS, demanding that it stop publishing, marketing and

distributing comic books using the trademark “DEAD RABBIT”. (hereinafter “IMAGE



                                             5
         Case 1:18-cv-10416-NRB Document 1 Filed 11/08/18 Page 6 of 15



COMICS C&D” attached as Exhibit D).

       39.    On October 22, 2018, Plaintiff sent a Cease and Desist Letter to

Defendant FORBIDDEN PLANET, demanding that it stop marketing and distribution of

IMAGE COMICS’ infringing DEAD RABBIT comic books (hereinafter “FORBIDDEN

PLANET C&D” attached as Exhibit E).

       40.    On October 29, counsel for IMAGE COMICS acknowledged receipt of the

October 22, 2018 C&D letter.

       41.    In response to Defendant's request for more time, on November 2, 2018,

Plaintiff asked whether Defendant was "at least willing to postpone entry into the market

of its next Release while it considers the matter further".

       42.    Counsel for Defendant responded arguing inter alia that the infringing

comic books were first used in interstate commerce on June 19, 2018 and that therefore

Defendant was somehow not liable for trademark infringement.

       43.    IMAGE COMICS has advertised that they plan to Release additional

issues of unauthorized DEAD RABBIT comic books on December 5, 2018 and January

2, 2019 respectively.



          COUNT I - TRADEMARK INFRINGMENT - Lanham Act Section 32



       43. The pertinent portions of Section 32 of the Lanham Act state:

          (1) Any person who shall, without the consent of the registrant--
          (a) use in commerce any reproduction, counterfeit, copy, or colorable
          imitation of a registered mark in connection with the sale, offering for sale,
          distribution, or advertising of any goods or services on or in connection with
          which such use is likely to cause confusion, or to cause mistake, or to
          deceive; or


                                               6
         Case 1:18-cv-10416-NRB Document 1 Filed 11/08/18 Page 7 of 15



         (b) reproduce, counterfeit, copy, or colorably imitate a registered mark and
         apply such reproduction, counterfeit, copy, or colorable imitation to labels,
         signs, prints, packages, wrappers, receptacles or advertisements intended to
         be used in commerce upon or in connection with the sale, offering for sale,
         distribution, or advertising of goods or services on or in connection with
         which such use is likely to cause confusion, or to cause mistake, or to
         deceive,

         shall be liable in a civil action by the registrant for the remedies hereinafter
         provided. Under subsection (b) hereof, the registrant shall not be entitled to
         recover profits or damages unless the acts have been committed with
         knowledge that such imitation is intended to be used to cause confusion, or to
         cause mistake, or to deceive.

15 USCA § 1114.

       44.    Defendants acts violate Section 32 of the Lanham Act.

       45.    Defendants began using the mark “DEAD RABBIT” in commerce on or

about October 3, 2018.

       46.    At the time that Defendants began selling and distributing the infringing

DEAD RABBIT comic book, Defendants has constructive notice of the Plaintiff’s “DEAD

RABBIT” Trademark Registration.

       47.    Defendants began using the mark “DEAD RABBIT” in commerce on or

about October 3, 2018 for the same or similar products as the Plaintiff had been and still

offers to the purchasing public.

       48.    Defendant IMAGE COMICS is one of the largest comics publishers in the

United States.

       49.    At all times relevant hereto, IMAGE COMICS has sold, marketed,

displayed, promoted and distributed infringing DEAD RABBIT comic books.

       50.    Defendant FORBIDDEN PLANET is a large-scale retail distributor of

comic books with a mega-store in New York City located at 832 Broadway in the County



                                               7
         Case 1:18-cv-10416-NRB Document 1 Filed 11/08/18 Page 8 of 15



of New York.

        51.    IMAGE COMICS has sold, distributed and marketed infringing DEAD

RABBIT comic books to FORBIDDEN PLANT.

        52.    At all times relevant hereto, FORBIDDEN PLANT has sold, marketed,

displayed, promoted and distributed infringing DEAD RABBIT comic books.

        53.    FORBIDDEN PLANET and IMAGE COMICS are co-infringers.

        54.    Since on or about October 22, 2018, Defendant IMAGE COMICS has had

actual notice of Plaintiff’s mark “DEAD RABBIT” and Defendants’ infringement.

        55.    Since on or about October 22, 2018, Defendant FORBIDDEN PLANET

has had actual notice of Plaintiff’s mark “DEAD RABBIT” and Defendants’ infringement.

        56.    Following their actual notice of DRT’s ownership of the DEAD RABBIT

Trademark, Defendants elected to proceed with infringing behavior by continuing to

publish, sell, distribute, display, market and promote prior and future issues of the

infringing DEAD RABBIT comic books.

        57.    At all times material hereto, Defendant IMAGE COMICS’ infringement also

occurred by sales, marketing, promotion, display through its website, imagecomics.com

and through its booth at the New York City Comic Con in the Javits Center in October of

2018.

        58.    At all times material hereto, Defendant FORBIDDEN PLANET’s

infringement occurred by, inter alia, its complicit sale of IMAGE COMICS’ infringing

DEAD RABBIT comic book at its principle place of business at its New York City mega-

store and on the internet through its website, fpnyc.com.




                                            8
        Case 1:18-cv-10416-NRB Document 1 Filed 11/08/18 Page 9 of 15



      59.    The public is likely to be confused as the Defendants’ comic books are

labeled with the same two-word mark DEAD RABBIT as is contained in the DEAD

RABBIT Trademark Registration.

      60.    The products that DRT and the Defendants identify with the words DEAD

RABBIT are in the same class of goods, Class 16.

      61.    The products that DRT and the Defendants identify with the words DEAD

RABBIT are both comic books.

      62.    The products that DRT and the Defendants identify with the words DEAD

RABBIT are proximate.

      63.    An example of one of DRT’s original DEAD RABBIT comic books is

annexed as Exhibit F.

      64.    The relevant purchasing public is sophisticated in the sense that they

typically follow a storyline and/or character in a comic books series and therefore their

inability to know whether a comic book series is part of DRT’s DEAD RABBIT comic

book series is catastrophic to the brand.

      65.    Out of all of the marks available for their product, Defendants choose the

same mark as the Plaintiff.

      66.    Defendants’ conduct is in bad faith.

      67.    There is actual confusion among purchasers of DRT’s genuine DEAD

RABBIT comic books and Defendants’ infringing comic books.

      68.    Defendants either willfully closed their eyes to DRT’s DEAD RABBIT

trademark when they began and continued using it, or they actually knew about DRT’s

DEAD RABBIT Trademark and decided that they would willfully infringe.



                                            9
        Case 1:18-cv-10416-NRB Document 1 Filed 11/08/18 Page 10 of 15



       69.      Defendants decided that it would be profitable to them if they declined to

comply with the Federal Lanham Act and acted as if they could escape liability for willful

infringement.

       70.      Defendants willfully, knowingly and intentionally infringed upon the DEAD

RABBIT Trademark and continued to do so after they had actual notice of the in

Trademark and the Infringement.

       71.      Plaintiff is being irreparably harmed by the Defendants’ infringement as

Plaintiff’s ability to control its reputation and to sell a genuine DEAD RABBIT comic

book series that the public can recognize as its DEAD RABBIT comic book series is

being diluted, destroyed, extinguished and injured.

         COUNT II TRADEMARK INFRINGMENT - Lanham Act Section 43(a)

       72.      Plaintiff repeats and reiterates Paragraphs 1 through 71 above as though

fully set forth at length herein.

       73.      Defendants’ acts have caused and will continue to cause irreparable harm

and injury to Plaintiff through their false designation of origin of the “DEAD RABBIT”

trademark.

       74.      Section 43 (a) of the Lanham Act, § 15 U.S.C. 1125(a) sets forth in

pertinent part that:

           (1) Any person who, on or in connection with any goods or services, or
          any container for goods, uses in commerce any word, term, name,
          symbol, or device, or any combination thereof, or any false designation
          of origin, false or misleading description of fact, or false or misleading
          representation of fact, which—
          (A) is likely to cause confusion, or to cause mistake, or to deceive as to
          the affiliation, connection, or association of such person with another
          person, or as to the origin, sponsorship, or approval of his or her goods,
          services, or commercial activities by another person, or



                                             10
        Case 1:18-cv-10416-NRB Document 1 Filed 11/08/18 Page 11 of 15



          (B) in commercial advertising or promotion, misrepresents the nature,
          characteristics, qualities, or geographic origin of his or her or another
          person’s goods, services, or commercial activities,

          shall be liable in a civil action by any person who believes that he or
          she is likely to be damaged by such act.


       75.    Defendants’ acts constitute violation of § 43(a) of the Lanham Act, 15

U.S.C. § 1125(a).

       76.    Together, Defendants’ distribution and sale of the infringing DEAD

RABBIT comic books constitutes false designation of origin, false or misleading

description of fact, or false or misleading representation of fact, which is likely to cause

confusion, or to cause mistake, or to deceive as to affiliation, connection, or association

of the mark “DEAD RABBIT” with Plaintiff, or as to the origin, sponsorship, or affiliation

of Plaintiff’s “DEAD RABBIT” mark.

       77.    As a result of Defendants’ conduct, the public will come to believe that the

Defendants’ infringing comic books in some way originate from Plaintiff and/or that

DRT’s original DEAD RABBIT comic books originate from Defendant.

       78.    The characters and story contained in Defendants’ infringing DEAD

RABBIT comic books is different than the characters and story line contained in the

existing DRT DEAD RABBIT comic book series.

       79.    Plaintiff has suffered, and continues to suffer, substantial and irreparable

injury as a result of Defendants’ infringement of Plaintiff’s “DEAD RABBIT” mark, and

will continue to do so unless enjoined by this Court.

       80.    Defendants have intentionally engaged in acts of unfair competition, false

designation of origin, and false description or representation in violation of § 43(a) of the



                                             11
        Case 1:18-cv-10416-NRB Document 1 Filed 11/08/18 Page 12 of 15



Lanham act, 15 U.S.C. § 1125(a).

      81.    Defendants have intentionally engaged in acts of false designation of

origin, false or misleading description of fact, or false or misleading representation of

fact, which are likely to cause confusion, or to cause mistake, or to deceive as to

affiliation, connection, or association of the “DEAD RABBIT” mark with Plaintiff, or as to

the origin, sponsorship, or affiliation of Plaintiff’s “DEAD RABBIT” mark with Defendants.

      82.    Defendants have engaged in infringement and unfair competition by

causing a likelihood of confusion or of misunderstanding as to the source, sponsorship,

approval or certification of the Plaintiff’s “DEAD RABBIT” products.

WHEREFORE, Plaintiff respectfully requests:

       A.            That this Court adjudge that Defendants IMAGE COMICS and

      FORBIDDEN PLANET have infringed upon Plaintiff’s “DEAD RABBIT”

      trademark, in violation of Plaintiff’s rights under the Lanham Act Sections 32 and

      43 (a), 15 U.S.C. §§ 1117, 1125(a).

      B.         That Plaintiff recover Defendants’ revenue on sales of the infringing

      DEAD RABBIT comic books less any allowable deductions proven by

      Defendants pursuant to 15 U.S.C. §§1117(a) and 1125(a) along with costs and

      fees, and that the damages be trebled pursuant to 15 U.S.C. §1117(b)(1).

      C.          That Defendants IMAGE COMICS and FORBIDDEN PLANET, and

      additionally all owners, officers, directors, agents, servants, employees, affiliates,

      attorneys, successors, and assigns, and all persons in active concert or

      participation therewith, including but not limited to their writers, designers,

      distributors and retailers, be preliminarily and permanently enjoined and



                                            12
 Case 1:18-cv-10416-NRB Document 1 Filed 11/08/18 Page 13 of 15



restrained from:

       (1) reproducing, copying, displaying, the trademark “DEAD RABBIT” or

       any mark similar to or substantially indistinguishable therefrom; and

       (2) advertising, promoting, importing, shipping, selling, marketing, offering

       for sale or otherwise distributing goods in connection with the trademark

       “DEAD RABBIT” or any mark similar to or substantially indistinguishable

       therefrom; and

       (3) holding themselves out as, or otherwise representing themselves to

       be, the owners of, or otherwise authorized to use, the “DEAD RABBIT”

       name; or

       (4) from in any other way infringing the DEAD RABBIT trademark; or

       (5) effecting assignments or transfers, forming new entities or associations

       or utilizing any other means or devices for the purpose of circumventing or

       otherwise avoiding the prohibitions set forth in numbers (1) through (4)

       hereof.

D.     That Defendants IMAGE COMICS and FORBIDDEN PLANET be directed

to file with this Court and to serve upon Plaintiff within three (3) days after service

of the injunction issued in this action, a written report under oath, setting forth in

detail the manner of compliance with this complaint’s Paragraph C, pursuant to

15 U.S.C. §1116.

F.         That Plaintiff recover $2,000,000 in Statutory Damages against each

Defendant in accordance with 15 U.S.C. §1117 (c)(2).




                                      13
       Case 1:18-cv-10416-NRB Document 1 Filed 11/08/18 Page 14 of 15




                                      JURY DEMAND



      Plaintiff respectfully requests a trial by jury as to all issues.



Dated: New York, New York
      November 8, 2018



                                           Respectfully submitted,

                                           THE BOSTANY LAW FIRM, PLLC


                                                   s/ John P. Bostany
                                                   By:    John P. Bostany
                                                   Attorneys for Plaintiff
                                                   3 World Financial Center, 24th Floor
                                                   New York, New York 10281
                                                   (212) 530-4400




                                              14
     Case 1:18-cv-10416-NRB Document 1 Filed 11/08/18 Page 15 of 15




                                    VERIFICATION




       Paul Lamas, hereby declares, under penalty of perjury pursuant to 28 U.S.C. §

1746, as follows:




1.     I am a Member of the plaintiff in this action.

2.     I have read the foregoing Complaint and know the contents thereof. The same is

       true to my knowledge except as to the matters stated to be alleged on information

       and belief and as to those matters I believe them to be true.




Dated: November 8, 2018




                                      _s/Paul T. Lamas___________
